Title: Opinion on Ship Passports, 3 May 1793
From: Jefferson, Thomas
To: Washington, George


It has been stipulated in our treaties with the French, Dutch and Prussians that when it happens that either party is at war, and the other neutral, the neutral shall give passports of a certain tenor to the vessels belonging to their subjects, in order to avoid dissension. And it has been thought best that passports of such high import to the persons and property of our citizens should have the highest sanction, that of the signature of the President, and seal of the US.—The authority of Congress also, in the case of Sea-letters to East-India vessels, was in favor of this sanction.—It is now become a question whether these Passports shall be given only to ships owned and built in the US. or may be given also to those owned in the US. though built in foreign countries.
The persons and property of our citizens are entitled to the protection of our government in all places where they may lawfully go. No law forbids a merchant to buy, own, and use a foreign-built vessel. She is then his lawful property, and entitled to the protection of his nation wherever he is lawfully using her.
The laws indeed, for the encouragement of ship-building, have given to home-built vessels the exclusive privilege of being registered and paying lighter duties. To this privilege therefore the foreign built vessel, tho owned at home, does not pretend. But the laws have not said that they withdraw their protection from the foreign built vessel. To this protection then she retains her title, notwithstanding the preference given to the home built vessel as to duties. It would be hard indeed, because the law has given one valuable right to home built vessels, to infer that it had taken away all rights from those foreign built.
In conformity with the idea that all the vessels of a state are entitled to it’s protection, the treaties beforementioned have settled that Passports shall be given, not merely to the vessels built in the US. but to the vessels belonging to them: and when one of these nations shall take a vessel, if she has not such a Passport, they are to conclude she does not belong to the US. and is therefore lawful prize. So that to refuse these Passports to foreign built vessels belonging to our merchants, is to give them up to capture with their cargoes.
The most important interests of the US. hang upon this question. The produce of the earth is their principal source of wealth. Our homebuilt vessels would suffice for the transportation of a very small part of this produce to market: and even a part of these vessels will be withdrawn by high premiums to other lines of business. All the rest of our produce then must remain on our hands, or have it’s price reduced by a war-insurance. Many descriptions of our produce will not bear this reduction, and would therefore remain on hand.
We shall lose also a great proportion of the profits of navigation. The great harvest for these is when other nations are at war, and our flag neutral. But if we can augment our stock of shipping only by the slow process of building, the harvest will be over while we are only preparing instruments to reap it. The moment of breeding seamen will be lost for want of bottoms to embark them in.
France and Holland permit our vessels to be naturalised with them. Not even to suffer theirs to be purchased here might give them just cause to revoke the privilege of naturalization given to ours, and would inflict on the shipbuilding states and artisans a severe injury.
Obj. To protect foreign built vessels will lessen the demand for ship building here.
Answ. Not at all. Because as long as we can build cheaper than other nations, we shall be employed of preference to others.—Besides shall we permit the greatest part of the produce of our feilds to rot on our hands, or lose half it’s value by subjecting it to high insurance, merely that our ship-builders may have brisker employ? Shall the whole mass of our farmers be sacrificed to the class of ship-wrights?
Obj. There will be collusive transfers of foreign ships to our merchants merely to obtain for them the cover of our Passports.
Answ. The same objection lies to giving passports to home-built vessels. They may be owned, and are owned by foreigners, and may be collusively retransferred to our merchants to obtain our passports.—To lessen the danger of collusion however, I should be for delivering passports in our own ports only. If they were to be sent blank to foreign ports to be delivered there, the power of checking collusion would be small, and they might be employed to cover purposes of no benefit to us, which we ought not to countenance, and to throw our own vessels out of business. But if issued only to vessels in our own ports, we can generally be certain that the vessel is our property, and always that the cargo is of our produce.—State the case that it shall be found that all our shipping, home-built and foreign-built, is inadequate to the transportation of our produce to market, so that after all these are loaded, there shall yet remain produce on hand. This must be put into vessels owned by foreigners. Should these obtain collusively the protection of our passport, it will cover their vessel indeed, but it will cover also our cargo. I repeat it then, that if the issuing passports be confined to our own ports, it will be our own vessels for the most part, and always our cargoes which will be covered by them.
I am therefore of opinion that passports ought to be issued to all vessels belonging to citizens of the US., but only on their clearing out from our own ports, and for that voyage only.

Th: Jefferson
May. 3. 1793.

